DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The examiner assigned to this case has changed.

Response to Amendments
Applicant's amendments filed 5/27/2022 to claim 13 has been entered. Claims 1-12, 14, and 18-35 are canceled. Claims 13 and 15-17 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 13 have overcome the obviousness rejections of record over Shusta in view of Lippmann 2014 and as evidenced by Ketabi-Kiyanvash and Mark, which are withdrawn. New grounds of rejection follow below necessitated by the instant amendments.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are new matter rejections. See M.P.E.P. § 2163 (I)(B) for a review of the written description requirement as it pertains to new matter introduced into the claims. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).
In this case, claim 13 has been amended to recite “hBECs are grown in the absence of retinoic acid”, which lacks original support in combination with the existing elements of claim 13 directed towards generic permeable supports and generic human brain endothelial cells wherein the blood brain barrier model does not comprise (additional) co-cultured cells as instantly claimed. Example 4 of the original disclosure only sets forth transendothelial electrical resistances (TEER) greater than 400 Ω · cm2 wherein the permeable supports are porous filter membrane inserts (i.e. the generic language for Transwell® inserts), wherein the human brain endothelial cells are derived from induced pluripotent stem cells made from amniotic fluid cells (i.e. AF-iPSC-BECs), wherein the AF-iPSC-BECs are cultured in EM medium, 1% platelet-poor derived serum, and 20 ng/ml bFGF (also see p19-20 of the specification) cultured for at least 5 days. Absent a showing to the contrary, the specification does not otherwise disclose a representative number of species of human brain endothelial cells obtained from other sources (e.g. primary cells, various cell lines, etc.), permeable supports, and culture conditions and combinations of those species thereof to otherwise predictably meet the written description requirement.
Also see Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.") (emphasis added), Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007) (A description of individual elements in the specification does not necessarily lead to adequate description of their combination), and M.P.E.P. § 2163 (II)(A)(3)(ii). In this case, there is a prima facie case for unpredictability to extrapolate the disclosure TEER values greater than 400 Ω · cm2 for generic human brain endothelial cells, generic permeable supports, and generic culture conditions because the preponderance of evidence suggests TEER values greater than 400 Ω · cm2 for brain endothelial cells requires primary brain endothelial cells (BECs). See Bernas et al. (Nature Protocols volume 5, pages1265–1272 (2010); Reference U) (paragraph starting “Absolute TEER values for HBMVEC monolayers…”) and Patabendige et al. (Brain Res. 2013 Jul 12;1521:16-30; Reference V) (p19, subheading 2.3.4, for primary porcine BECs).
	Applicant must either specifically point out the original descriptive support for the full scope of claim 13 to obviate the new matter rejection necessitated by Applicant’s amendment to claim 13, or amend claim 13 accordingly in the next reply to remove the new matter as set forth above. In so much that claims 15-17 depend from claim 13 these claims must incorporate the new matter of claim 13 and must be rejected under 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patabendige et al. (Brain Research (2013), 1521, 16-30; Reference V) in view of Bernas et al. (Nature Protocols volume 5, pages1265–1272 (2010); Reference U) and Hatherell et al. (Journal of Neuroscience Methods (2011), 199(2), 223-229; Reference W) as evidenced by Lippmann et al. (Nature Biotechnology (2012), 30(8), 783-791; provide in the IDS dated 6/21/2019) and Ketabi-Kiyanvash et al. (Cell and Tissue Research (2007), 328:19-29; of record).
Regarding cell marker expression profiles of claims 13 and 15, brain endothelial cells would be expected to inherently express WNT7A, claudin-5, occludin, ZO-1 and GLUT-1 in a plurality of cells and one or more of FZD7, WNT7B, APCDD1, STRA, ABCG2, PGP (i.e. ABCB1 as evidenced by the specification at ¶00118), and transferrin receptor (i.e. TFRC) as evidenced by Lippmann. See Fig.1c for Wnt7a, Fig. 4a for Claudin-5 and occludin and ZO-1, Fig. 1fv for GLUT-1, and Fig. 2c for FZD7 and APCDD1 and STA61 and PGP (i.e. ABCB1), Fig. 2 vi and viii for Wnt7b, and Fig. 4d for ABCG2 and TFRC. Similarly, brain endothelial cells would be expected to inherently express ZO-3 as evidenced by Ketabi-Kiyanvash (see Table 2). See M.P.E.P. § 2112. Therefor and absent any showing to the contrary, a teaching towards brain endothelial cells in the prior art will inherently meet the cell marker limitations of claims 13 and 15
Patabendige teaches a blood brain barrier model comprising: a permeable Transwell® filter support and a plurality of porcine brain endothelial cells (pBECs), wherein the pBECs are grown to confluence on the permeable Transwell® filter support, wherein the blood brain barrier model does not comprise co-cultured cells, wherein the pBECs are grown in the absence of retinoic acid, and wherein the plurality of pBECs have a trans-endothelial electrical resistance (TEER) of at least about 400 Ω·cm2 and an average TEER range of about 400-1300 400 Ω·cm2 (subheadings 4.7.1.-4.7.4., noting the absence of retinoic acid when culturing and the absence of cocultures), reading in-part on claims 13 and 15-17, and inherently reading on the cell marker expression profiles of claims 13 and 15.
Regarding claims 13, Patabendige does not teach human brain endothelial cells (hBECs).  Regarding claim 13, Patabendige does not teach a permeable support having a surface comprising extracellular matrix proteins.
Bernas teaches methods of establishing primary cultures of human brain microvascular endothelial cells as an in vitro blood brain barrier model (Abstract; detailed methods at p1270-1271), reading on the hBECs of claim 13. Bernas teaches that the primary hBECs cultured as monolayers (and without other cells) achieve an absolute TEER greater than 1,000 Ω·cm2 (p1271, paragraph starting “Absolute TEER values for…”), reading on the human hBECs of claim 13, and alternatively reading on the cell marker expression profile of claims 13 and 15 as evidenced by Lippmann and Ketabi-Kiyanvash.
Hatherell teaches an in vitro blood brain barrier model system comprising human cells (Abstract). Hatherell teaches that coating porous filter membrane inserts with ECM components such as fibronectin or collagen would likely improve cell attachment in monoculture blood brain barrier model in vitro models (subheading 1.3), reading on claim 13.
	Regarding the human brain endothelial cells (hBECs) of claim 13, it would have been obvious before the invention was filed to substitute the human brain endothelial cells of Bernas for the porcine brain endothelial cells of Patabendige as evidenced by Lippmann and Ketabi-Kiyanvashi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Bernas and Patabendige are directed towards in vitro blood brain barrier model systems comprising primary brain endothelial cells, because Bernas teaches detailed methods of obtaining the primary human brain endothelial cells, and because both Bernas and  Patabendige teach relatively TEER values (as an indication of endothelial cell layer permeability). The skilled artisan would have been motivated to do so because the human brain endothelial cells of Bernas would likely improve upon the system of Patabendige as a model of the human blood brain barrier.
Regarding the extracellular matrix protein coating of claim 13, it would have been obvious before the invention was filed to further add an ECM coating of either fibronectin and/or collagen as taught by Hatherell to the blood brain barrier model of Patabendige.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hatherell and Patabendige are directed towards blood brain barrier model systems. The skilled artisan would have been motivated to do so because Hatherell teaches that the addition would be predictably advantageous to improve cellular adhesion in monoculture blood brain barrier model systems such as brain endothelial cell monoculture system of Patabendige.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653